Matter of Beulah J. (H.--Jonny J.) (2021 NY Slip Op 02726)





Matter of Beulah J. (H.--Jonny J.)


2021 NY Slip Op 02726


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND BANNISTER, JJ. (Filed Apr. 30, 2021.) 


MOTION NO. (1233/20) CAF 19-00663.

[*1]IN THE MATTER OF BEULAH J., IVORY J. AND EBONY J. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; DARLENE H., RESPONDENT, AND JOHNNY J., RESPONDENT-APPELLANT. KIMBERLY M. SEAGER, ESQ., ATTORNEY FOR THE CHILD, APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument be and the same hereby is granted to the extent that, upon reargument, the memorandum and order entered February 5, 2021 (191 AD3d 1395 [4th Dept 2021]) is amended by deleting the second sentence of the second paragraph of the memorandum and adding the phrase, ", that he received ineffective assistance of counsel," immediately following the citation in the second sentence of the third paragraph of the memorandum.